               Case 1:20-cv-10333-RA Document 14 Filed 04/07/21 Page 1 of 1

                                                                      USDC-SDNY
                                                                      DOCUMENT
UNITED STATES DISTRICT COURT                                          ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                         DOC#:
                                                                      DATE FILED: 4-7-21
 DAWN QUAKER,
                              Plaintiff,
                                                                    20-CV-10333 (RA)
                         v.
                                                                          ORDER
 T-MOBILE,
                              Defendants.


RONNIE ABRAMS, United States District Judge:

         Plaintiff brings this action pro se. Dkt. 1. On March 12, 2021, Plaintiff filed a letter requesting,

inter alia, a court-ordered attorney to represent her in this action. Dkt. 10. In an order dated March 16,

2021, the Court concluded that it was “too early . . . to assess the merits of Plaintiff’s case and as a result,

her request for the appointment of counsel [wa]s denied without prejudice to renewal at a later date if

additional grounds for the application are presented to the Court.” Dkt. 11. On March 31, Plaintiff filed

a subsequent application for the appointment of counsel. Dkt. 13. This request is denied for the reasons

previously stated in the Court’s March 16 order. See Dkt. 11. As with Plaintiff’s prior application, the

request is denied without prejudice to renewal at a later stage of the case.

         The Court would also like to remind Ms. Quaker that free legal assistance may be available to

her through the New York Legal Assistance Group (“NYLAG”), which is an independent free legal

clinic. Ms. Quaker can reach NYLAG by calling (212) 613-500 or emailing info@nylag.org.

         The Clerk of Court is respectfully directed to mail a copy of this Order to Plaintiff.

SO ORDERED.

Dated:      April 7, 2021
            New York, New York

                                                     RONNIE ABRAMS
                                                     United States District Judge
